           Case 1:20-cv-06954-GHW Document 35 Filed 02/17/21 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 2/17/2021
-------------------------------------------------------------------X
  BYRON BREEZE, JR.,                                               :
                                                                   :
                                                  Plaintiff,       :
                              -against-                            :           1:20-cv-6954-GHW
                                                                   :
  H&K HOTEL CORP. d/b/a HOTEL 46 TIMES :                                             ORDER
  SQUARE,                                                          :
                                                                   :
                                              Defendant.           :
-------------------------------------------------------------------X
GREGORY H. WOODS, United States District Judge:
          On January 16, 2021, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 30 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

          By letter dated February 17, 2021, the parties have requested that the Court extend the

deadline for the plaintiff to apply for restoration of the case to the Court’s active calendar, or,

alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That application is

GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the case to the

Court’s active calendar, or, alternatively, for the parties to submit a stipulation of settlement and

dismissal, is extended to March 19, 2021.

          SO ORDERED.

    Dated: February 17, 2021                                  _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge



1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
